TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00190-CV



                                    Rosalind Isaac, Appellant

                                                  v.

                                     Midfirst Bank, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 14-0056-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant Rosalind Isaac seeks to appeal the county court’s judgment in a forcible-

detainer suit. See Tex. Prop. Code § 24.002. On November 14, 2014, Isaac filed an “emergency

motion to remove writ of possession.” In effect, Isaac requests that we suspend enforcement of the

county court’s judgment of possession pending her appeal. The motion is denied. See id. § 24.007

(judgment of county court in eviction suit may not be stayed unless appellant timely files supersedeas

bond in amount set by county court); Tex. R. App. P. 24.2 (procedures for lowering bond amount).

               It is so ordered on November 17, 2014.



Before Justices Puryear, Pemberton, and Field